Order entered June 25, 2019




                                                    In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-18-01497-CR

                             THOMAS PETER HIGGINS, Appellant

                                                     V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 296th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 219-84142-2017

                                               ORDER
        Before the Court is the State’s June 21, 2019 first motion for extension of time to file its

brief. The State tendered its brief with the motion. We GRANT the motion and ORDER the

State’s brief filed as of the date of this order.


                                                             /s/   LANA MYERS
                                                                   JUSTICE